Fourth Court of Appeals
                                            San Antonio, Texas

                                                  October 12, 2021

                         Nos. 04-19-00714-CV, 04-19-00715-CV, 04-19-00716-CV

      The STATE of Texas ex rel. Todd A. Durden, in his Official Capacity as County Attorney,
                                          Appellant

                                                            v.

  James T. “Tully” SHAHAN, in his Official Capacity as County Judge; Mark Frerich, in his
 Official Capacity as County Commissioner; Joe Montalvo, in his Official Capacity as County
Commissioner; Dennis Dodson, in his Official Capacity as County Commissioner; Tim Ward, in
 his Official Capacity as County Commissioner; Kinney County Commissioners Court; Kinney
  County; and Rick Alvarado, in his Official Capacity as District and County Clerk of Kinney,
                                          Appellees

                        From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 4845, 4863, 4866
                                 Honorable Sid L. Harle, Judge Presiding


                                                   ORDER

Sitting en banc:             Rebeca C. Martinez, Chief Justice
                             Patricia O. Alvarez, Justice
                             Luz Elena D. Chapa, Justice
                             Irene Rios, Justice
                             Beth Watkins, Justice
                             Liza A. Rodriguez, Justice1
                             Lori I. Valenzuela, Justice


       The en banc court has considered Appellant’s motion for en banc reconsideration. The
motion is DENIED. See TEX. R. APP. P. 49.7. Appellant’s second motion for leave to file
second amended notices of appeal is also DENIED.



1
    Dissents to the denial of the motion for en banc reconsideration without requesting a response.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court